The Coubt
held that tbe putting in special bail and pleading in tbe canse did not operate as a waiver of jurisdictional' defects in tbe affidavit which is tbe basis of tbe origina! arrest; that tbe case made by tbe affidavit in question is one of an action “arising upon contract” within the meaning of that phrase as used in tbe statute (Clomp. L. 1871, § 5734), and not being one of those actions there enumerated as alone authorized to be commenced by capias, that the arrest and imprisonment was unwarranted and illegal.
Prisoner discharged.